Title: To James Madison from Nathaniel Fellowes, 24 August 1808
From: Fellowes, Nathaniel
To: Madison, James



Sir
Boston August 24th: 1808

The place of commercial Agent at Havana in the Island of Cuba being vacant, I beg leave to Solicit the appointment to that place of Nathaniel Fellowes Junr. who has been a permanent resident in that Island for six or seven years last past; he is well acquainted with the Spanish language and commercial relations; his fidelity I will gaurantee.  I have the honor to be very respectfully Your Most Obedt. Servant

Nathl. Fellowes

